DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 7,8, 11-15, 18, and 19 have been amended.
Claims 9, 10, 16, and 17 have been cancelled.
Claims 20 and 21 have been added.
Claims 1-3, 5-8, 11-15, and 18-21 have been examined.
The claim objections in the previous Office Action have been addressed and are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-15, 18, 20, and 21  are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2019/0042242 by Das et al. (hereinafter referred to as “Das”) in view of US Publication No. 2021/0049230 by Fleischer et al. (hereinafter referred to as “Fleischer”) in view of US Publication No. 2014/0195783 by Karthikeyan et al. (as cited by Applicant and hereinafter referred to as “Karthikeyan ”).
Regarding claim 1, Das discloses:
an apparatus comprising: an instruction decoder to decode program instructions (Das discloses, at ¶ [0045], a processor having a decode circuit.); 
processing circuitry to perform data processing in response to the program instructions decoded by the instruction decoder, the processing circuitry comprising matrix processing circuitry responsive to a single instruction to generate a...result of performing a matrix multiplication of a plurality of first data elements representing a first matrix...by a plurality of second elements representing a second matrix...(Das discloses, at ¶ [0046], the processor has execution circuitry. Das also discloses, at ¶¶ [0049]-[0050], the circuitry multiplies the elements of two vectors, i.e., matrices, in response to a single instruction, e.g., a VNNI instruction, to generate a result.); and 
a plurality of registers to store operands for processing by the processing circuitry (Das discloses, at ¶ [0047], the processor has registers to store operands.); in which: 
in response to a single mixed-element-size matrix multiplication instruction specifying a first operand comprising a plurality of first data elements, each having a first data element size, and a second operand comprising a plurality of second data elements, each having a second data element size smaller than the first data element size, the first operand and the second operand being stored in the registers, the instruction decoder is configured to control the matrix processing circuitry to perform a matrix multiplication operation on the plurality first data elements from the first operand and the plurality of second data elements from the second operand to generate the result... (Das discloses, at ¶¶ [0049]-[0050], the circuitry performs matrix multiplication on the elements of two vectors, i.e., matrices, that are stored in registers where the elements of the second vector are smaller than those of the first vector, e.g., 4 bits and 8 bits respectively, in response to a single instruction, e.g., a VNNI instruction that specifies the operands, to generate a result.).
Das does not explicitly disclose the aforementioned result is a two dimensional result matrix, the aforementioned first and second matrices comprise at least two rows and at least two columns, and the second matrix comprises a greater number of independent data values represented by the plurality of second data elements than a number of independent data values represented by the plurality of first data elements of the first matrix.
However, in the same field of endeavor (e.g., matrix multiplication) Fleischer discloses:
multiplying matrices that each have at least two rows and columns to generate a two dimensional result matrix (Fleischer discloses, at ¶ [0012], multiplying an n by m matrix with an m by p matrix to generate an n by p result matrix, where n, m, and p are all at least two.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Das’s instruction for multiplication of vectors, i.e., row matrices, to perform matrix multiplication, as disclosed by Fleischer, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.
Also in the same field of endeavor (e.g., packed data arithmetic) Karthikeyan discloses:
wherein the second matrix comprises a greater number of independent data values represented by the plurality of second data elements than a number of independent data values represented by the plurality of first data elements of the first matrix  (Karthikeyan discloses, at ¶ [0047], a first source with four elements and a second source with eight elements.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Das’s instructions to include instruction features disclosed by Karthikeyan because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 2, Das, as modified, discloses the elements of claim 1, as discussed above. Das also discloses:
in which the plurality of second data elements are packed in a contiguous portion of one or more second operand registers (Das discloses, at ¶ [0049], the elements in the second source are packed contiguously, i.e., eight 4-bit elements in a 32 bit register.).

Regarding claim 3, Das, as modified, discloses the elements of claim 2, as discussed above. Das also discloses:
in which the plurality of first data elements are packed into a contiguous portion of one or more first operand registers (Das discloses, at ¶ [0049], the elements in the first source are packed contiguously, i.e., eight 8-bit elements in a 64 bit register.).
Das does not explicitly disclose the one or more first operand registers and the one or more second operand registers have the same register size .
However, in the same field of endeavor (e.g., packed data arithmetic) Karthikeyan discloses:
the first operand and the second operand have the same size (Karthikeyan discloses, at ¶ [0066], both sources have the same size.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Das’s instructions to include instruction features disclosed by Karthikeyan because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 5, Das, as modified, discloses the elements of claim 1, as discussed above. Das also discloses:
the matrix multiplication operation comprises a plurality of multiplications, each multiplication multiplying one of the first data elements with one of the second data elements (Das discloses, at ¶ [0050], the instruction multiplies each element of the first source with corresponding elements of the second source.).
Das does not explicitly disclose the plurality of multiplications corresponding to different combinations of first and second data elements.
However, in the same field of endeavor (e.g., packed data arithmetic) Karthikeyan discloses:
the plurality of multiplications corresponding to different combinations of first and second data elements (Karthikeyan discloses, at ¶ [0068], multiplying the first source by a first subset of the second source and by a second subset of the second source.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Das’s instructions to include instruction features disclosed by Karthikeyan because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 6, Das, as modified, discloses the elements of claim 5, as discussed above. Das does not explicitly disclose in which at least two of the plurality of multiplications multiply different second data elements with the same first data element. 
However, in the same field of endeavor (e.g., packed data arithmetic) Karthikeyan discloses:
in which at least two of the plurality of multiplications multiply different second data elements with the same first data element (Karthikeyan discloses, at ¶ [0068], multiplying the first source by a first subset of the second source and by a second subset of the second source.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Das’s instructions to include instruction features disclosed by Karthikeyan because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 7, Das, as modified, discloses the elements of claim 5, as discussed above. Das also discloses:
the matrix multiplication operation comprises at least one addition based on one or more products generated in the plurality of multiplications (Das discloses, at ¶ [0050], the instruction accumulates (adds) the products.).

Regarding claim 8, Das, as modified, discloses the elements of claim 5, as discussed above. Das also discloses:
the matrix multiplication operation comprises performing one or more accumulation operations, each accumulation operation comprising adding one or more products generated in the plurality of multiplications to an accumulator value (Das discloses, at ¶ [0050], the instruction accumulates (adds) the products.).

Regarding claim 11, Das, as modified, discloses the elements of claim 1, as discussed above. Das also discloses:
the result data elements have a larger data element size than the first data elements (Das discloses, at ¶ [0074], the instruction multiplies k vectors of 8 bit inputs times k vectors of 2 bit weights to produce an array of n 32 bit outputs.).

Regarding claim 12, Das, as modified, discloses the elements of claim 11, as discussed above. Das does not explicitly disclose the first data elements have data element size N and the result data elements have data element size 2N.
However, in the same field of endeavor (e.g., packed data arithmetic) Karthikeyan discloses:
the first data elements have data element size N and the result data elements have data element size 2N (Karthikeyan discloses, at ¶ [0068], each of the result data elements includes twice as many bits as each of the data elements of the first source.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Das’s instructions to include instruction features disclosed by Karthikeyan because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 13, Das, as modified, discloses the elements of claim 1, as discussed above. Das also discloses:
the first data elements have data element size N, and the second data elements have data element size N/Z, where Z is a power of 2 (Das discloses, at ¶ [0049], elements of the first source are 8 bits and elements of the second source are 4 bits.).

Regarding claim 14, Das, as modified, discloses the elements of claim 13, as discussed above. Das also discloses:
N = 8 (Das discloses, at ¶ [0049], elements of the first source are 8 bits and elements of the second source are 4 bits.).

Regarding claim 15, Das, as modified, discloses the elements of claim 13, as discussed above. Das also discloses:
Z = 2 (Das discloses, at ¶ [0049], elements of the first source are 8 bits and elements of the second source are 4 bits.).

Regarding claim 18, Das discloses:
a data processing method comprising: decoding program instructions; performing data processing using processing circuitry in response to decoded program instructions (Das discloses, at ¶¶ [0045]- [0047], a processor having a decode circuit and an execution circuit.); 
generating, in response to a single instruction, a... result of performing a matrix multiplication of a plurality of first data elements representing a first matrix...by a plurality of second elements representing a second matrix... (Das discloses, at ¶¶ [0049]-[0050], the circuitry multiplies the elements of two vectors, i.e., matrices, in response to a single instruction, e.g., a VNNI instruction, to generate a result.); and 
in response to a single mixed-element-size matrix multiplication instruction specifying a first operand comprising the plurality of first data elements, each having a first data element size, and a second operand comprising the plurality of second data elements, each having a second data element size smaller than the first data element size, controlling the processing circuitry to perform a matrix multiplication operation on the plurality first data elements from the first operand and the plurality of second data elements from the second operand to generate the result... (Das discloses, at ¶¶ [0049]-[0050], the circuitry performs matrix multiplication on the elements of two vectors, i.e., matrices, that are stored in registers where the elements of the second vector are smaller than those of the first vector, e.g., 4 bits and 8 bits respectively, in response to a single instruction, e.g., a VNNI instruction that specifies the operands, to generate a result.).
Das does not explicitly disclose the aforementioned result is a two dimensional result matrix, the aforementioned first and second matrices comprise at least two rows and at least two columns, and the second matrix comprises a greater number of independent data values represented by the plurality of second data elements than a number of independent data values represented by the plurality of first data elements of the first matrix.
However, in the same field of endeavor (e.g., matrix multiplication) Fleischer discloses:
multiplying matrices that each have at least two rows and columns to generate a two dimensional result matrix (Fleischer discloses, at ¶ [0012], multiplying an n by m matrix with an m by p matrix to generate an n by p result matrix, where n, m, and p are all at least two.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Das’s instruction for multiplication of vectors, i.e., row matrices, to perform matrix multiplication, as disclosed by Fleischer, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.
Also in the same field of endeavor (e.g., packed data arithmetic) Karthikeyan discloses:
wherein the second matrix comprises a greater number of independent data values represented by the plurality of second data elements than a number of independent data values represented by the plurality of first data elements of the first matrix  (Karthikeyan discloses, at ¶ [0047], a first source with four elements and a second source with eight elements.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Das’s instructions to include instruction features disclosed by Karthikeyan because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 20, Das discloses:
an apparatus comprising: an instruction decoder to decode program instructions; processing circuitry to perform data processing in response to the program instructions decoded by the instruction decoder; and a plurality of registers to store operands for processing by the processing circuitry; in which: (Das discloses, at ¶¶ [0045]- [0047], a processor having a decode circuit, an execution circuit, and registers.);
in response to a mixed-element-size...instruction specifying a first operand comprising a plurality of first data elements representing a first number of independent data values, each first data element having a first data element size, and a second operand comprising a plurality of second data elements representing a second number of independent data values...and each second data element having a second data element size smaller than the first data element size, wherein the first operand and the second operand being stored in the registers, the instruction decoder is configured to control the processing circuitry to perform an...operation on a first vector formed of a plurality of first data elements of the first operand and a second vector formed of a plurality of second data elements of the second operand to generate a...[result] comprising a plurality of result data elements (Das discloses, at ¶¶ [0049]-[0050], the circuitry performs an operation on the elements of two vectors that are stored in registers where the elements of the second vector are smaller than those of the first vector, e.g., 4 bits and 8 bits respectively, in response to a single instruction, e.g., a VNNI instruction that specifies the operands, to generate a result.).
Das does not explicitly disclose the aforementioned instruction is an outer product instruction, the aforementioned second number being greater than the aforementioned first number, the aforementioned result is a two dimensional result matrix, and wherein at least two of the plurality of result data elements are based on combinations of the same set of first data elements with different sets of second data elements, and at least two of the plurality of result data elements are based on combinations of different sets of first data elements with the same set of second data elements.
However, in the same field of endeavor (e.g., matrix multiplication) Fleischer discloses:
calculating outer products to produce two dimensional result matrices (Fleischer discloses, at ¶ [0012], performing an outer product operation, which generates a matrix.); and
at least two of the plurality of result data elements are based on combinations of the same set of first data elements with different sets of second data elements, and at least two of the plurality of result data elements are based on combinations of different sets of first data elements with the same set of second data elements (Fleischer discloses, at ¶ [0012], performing an outer product operation, which generates a matrix. By definition, this involves multiplying each element of a first column with each element of a second row. For example, a first element of A is multiplied with each element of B, which discloses the same set of first data elements with different sets of second data elements. Similarly, the second element of A is multiplied with each element of B, which discloses different sets of first data elements with the same set of second data elements.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Das’s instruction for outer products, as disclosed by Fleischer, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.
Also in the same field of endeavor (e.g., packed data arithmetic) Karthikeyan discloses:
wherein the second operand comprises a greater number of independent data values than the first (Karthikeyan discloses, at ¶ [0047], a first source with four elements and a second source with eight elements.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Das’s instructions to include instruction features disclosed by Karthikeyan because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 21, Das, as modified, discloses the elements of claim 20, as discussed above. Das does not explicitly disclose the first operand comprises X subsets of first data elements, the second operand comprises Y subsets of second data elements, and the outer product operation generates X*Y result data elements each corresponding to a result of performing one of the instances of the outer product operation on a different combination of one of the X subsets of first data elements and one of the Y subsets of second data elements.
However, in the same field of endeavor (e.g., matrix multiplication) Fleischer discloses:
the first operand comprises X subsets of first data elements, the second operand comprises Y subsets of second data elements, and the outer product operation generates X*Y result data elements each corresponding to a result of performing one of the instances of the outer product operation on a different combination of one of the X subsets of first data elements and one of the Y subsets of second data elements (Fleischer discloses, at ¶ [0012], operands are 8x8 matrices, which discloses having X and Y subsets of elements, i.e., columns and rows, and performing outer product operations on different combinations of rows and columns to produce 64 elements, which is eight times eight.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Das’s instruction for outer products, as disclosed by Fleischer, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Fleischer in view of Karthikeyan in view of US Publication No. 2015/018614295783 by Stephens et al. (hereinafter referred to as “Stephens”).
Regarding claim 19, Das discloses:
a non-transitory storage medium storing a computer program for controlling a host data processing apparatus to perform the method according to claim 18 (Das discloses, at ¶¶ [0188]- [0190], non-transitory media storing instructions to perform the disclosed method.).
Das does not explicitly disclose performing the aforementioned method within a virtual machine execution environment.
However, in the same field of endeavor (e.g., mixed size operations) Stephens discloses:
performing operations in a virtual machine environment (Stephens discloses, at ¶ [0047], performing operations in a virtual machine environment.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Das’s method to operate in a virtual machine environment, as disclosed by Stephens, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Response to Arguments
On page 11 of the response filed January 31, 2022 (“response”), the Applicant argues, Considering claims 1 and 18, the combination of Karthikeyan, Das, and Fleischer fails to disclose or suggest a "matrix multiplication operation" performed on matrices having "at least two rows and at least two columns."” In support of this position, the Applicant argues, “Fleischer discloses an outer product operation performed on two one-dimensional (e.g., having only one row or only one column) matrices. See [0012]. An outer product operation is, by definition, based on one-dimensional vectors as input operands (e.g., it is a multiplication of a one-dimensional column vector by a one-dimensional row vector, as stated in [0012]).”
Though fully considered, the Examiner respectfully disagrees. Fleischer explicitly discloses at ¶ [0012], outputting a product of matrices A and B, and that the matrices A and B can be 8x8 matrices. As these matrices have at least two rows and two columns, the Applicant’s arguments are deemed unpersuasive. 

On pages 11-12 of the response the Applicant argues, “For new claim 20, Das and Karthikeyan both fail to teach generating a result matrix in which "at least two of the plurality of result data elements are based on combinations of the same set of first data elements with different sets of second data elements" (e.g., Ai x Bi, Ai x Bj, etc.), and "at least two of the plurality of result data elements are based on combinations of different sets of first data elements with the same set of second data elements" (e.g., Ai x Bi, Ai x Bj, etc.). For example, Fig. 5 in Karthikeyan shows a set of first data elements (A) that is multiplied by each of a plurality of sets of second data elements (i.e. A.B, A.C, A.D, A.E). In other words, the first data elements (A) are the same for each calculation. Fleischer also fails to disclose or suggest a mixed-element-size outer product instruction operating on inputs with different numbers of independent data values, and different data element sizes.”
Though fully considered, the Examiner respectfully disagrees. As explained above, Fleischer discloses the claimed configuration of operands, i.e., "at least two of the plurality of result data elements are based on combinations of the same set of first data elements with different sets of second data elements" (e.g., Ai x Bi, Ai x Bj, etc.), and "at least two of the plurality of result data elements are based on combinations of different sets of first data elements with the same set of second data elements" (e.g., Ai x Bi, Ai x Bj, etc.).” As an aside, the Examiner understands the Applicant to have intended “Ai x Bi, Aj x Bi, etc.” for the second parenthetical. Fleischer is not cited for the limitations directed to mixed element sizes, different numbers of independent data values, and different data element sizes. Instead, those elements are disclosed by Das and Karthikeyan, as indicated above. Accordingly, the Applicant’s arguments are deemed unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183